Citation Nr: 0308148	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  99-22 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than January 19, 
1999 for the grant of service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska, that granted service connection for post-
traumatic stress disorder and assigned a 30 percent 
disability evaluation, effective from January 19, 1999.  The 
veteran subsequently perfected an appeal as to the effective 
date assigned.  As explained in detail below, the case has 
been appropriately developed and is now ready for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and its duty to assist a claimant in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  On November 18, 1981, the veteran filed a claim of 
entitlement to service connection for post-traumatic stress 
disorder, characterized as delayed stress syndrome.  In 
November 1981, the RO scheduled the veteran for an 
examination, but failed to provide notice of that examination 
to the veteran at his last known address of record.  

3.  In February 1982, the RO denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder, but failed to provide notice of that denial to the 
veteran at his last known address of record.  

4.  A claim for service connection for post-traumatic stress 
disorder was received by the RO on January 19, 1999. 

5.  A rating decision dated in August 1999 granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent evaluation, both effective January 19, 1999, the 
date of receipt of the veteran's second claim. 


CONCLUSION OF LAW

The requirements for an effective date of November 18, 1981, 
but no earlier, for the grant of service connection for post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.158, 3.159, 3.400, 3.655 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Considerations

The Board has considered whether the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) have been fulfilled and whether 
the appellant is prejudiced by the Board's consideration of 
this issue in the first instance.

VCAA redefines the obligations of VA with respect to notice 
and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 
2002).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West 2002).

First, there is no issue as to substantial completeness of 
the application.  38 U.S.C.A. § 5102 (West 2002).  The claim 
originates from a claim of entitlement to service connection.  
The veteran filed the current claim on January 19, 1999.  He 
identified the benefit sought and the bases for the claim.  
The veteran filed a notice of disagreement with the effective 
date assigned for the grant of benefits, and in so doing 
asserted the bases for the claim.  The RO responded to that 
application by requesting further details regarding his 
claim, and has continued to request additional information on 
an ongoing basis.  The veteran has provided information in 
response to those inquiries.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  He was advised of the type of 
evidence lacking to demonstrate entitlement to the benefit 
sought in the August 1999 rating decision; the October 1999 
statement of the case; the January 2000 supplemental 
statement of the case; and the July 2002 supplemental 
statement of the case.  The July 2002 supplemental statement 
of the case explained the VCAA and exact information that was 
needed in order to establish entitlement to an earlier 
effective date for the grant of service connection.  VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO 
obtained or attempted to obtain the veteran's VA treatment 
records identified by the veteran.  Considerable efforts were 
made to obtain VA treatment records of treatment that the 
veteran alleged to have taken place in 1980.  Pertinent 
treatment records from 1981 were discovered in the claims 
file.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  
There is no indication that there is any probative evidence 
available that has not been obtained concerning the issue on 
appeal.  By the July 2002 supplemental statement of the case, 
the veteran was clearly advised as to which portion of 
evidence is to be provided by the claimant and which portion 
to be provided by VA.  That requirement of VA has been 
satisfied, and there is no evidence that need be provided.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the veteran was afforded a pertinent VA 
examination for compensation purposes in July 1999, and was 
provided a subsequent examination in March 2003, for the 
specific purpose of determining the date of the initial 
clinical manifestation of post-traumatic stress disorder in 
the claims file.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  There is more than 
sufficient evidence of record to decide this claim properly 
and fairly.

The requirements of the VCAA have been substantially met by 
the RO, and thus VA has satisfied its duties to inform and 
assist the appellant in this case.  There is no prejudice to 
the veteran in the Board's consideration of the VCAA 
regulations in the first instance, as the regulations do not 
provide additional substantive rights than those provided by 
the VCAA.  Further development and further expending of VA's 
resources is not warranted.  

Factual Background

As noted above, the veteran had honorable active service from 
May 1968 to August 1970.  

The earliest medical evidence of a psychiatric disorder was 
contained in an Omaha VAMC mental hygiene clinic 
hospitalization summary report based upon the veteran's 
hospitalization from November 3, 1981 to November 10, 1981.  
On the admission notice for the hospitalization, VA Form 10-
7131, the veteran's address was noted to have been 27** 
[redacted]Street, [redacted], Nebraska (street number partially 
redacted for privacy purposes).  The record of 
hospitalization noted that the veteran had been admitted 
following a suicide attempt.  Following hospitalization, the 
diagnoses included adjustment disorder with depressed mood; 
marijuana abuse; and probable personality disorder with 
dependent and immature features.  

A claim for entitlement to service connection for "delayed 
stress syndrome" was received by Veterans Services on 
November 10, 1981, and filed with the RO on November 18, 
1981.  On the claim form there appears the same address for 
the veteran that had been designated on the above noted 
hospital admission notice, but that address was crossed out.  
Handwritten upon the claims form and superimposed over the 
27** address was 26** * [redacted]Street, [redacted], Nebraska.  

In December 1981, the veteran was scheduled for a physical 
examination.  Notice was sent to the veteran at the 27** 
[redacted]Street address but was returned unclaimed.  The RO 
addressed a letter to the occupant of the residence at 27** 
[redacted]Street and inquired as to the veteran's whereabouts.  
The occupant of the residence in question directed a letter 
to the RO indicating that he/she had been at the address 
since 1975 and had no knowledge of the veteran.  

On December 31, 1981, the RO directed an inquiry to the U.S. 
Post Office regarding whether the veteran had submitted a 
change of address.  It was noted that the veteran's last 
known address in VA records was 27** [redacted]Street, 
[redacted], Nebraska.  In January 1981, the RO received a reply 
that indicated that the veteran's address in the Post Office 
records was 26** * [redacted]Street, [redacted], Nebraska.  

In February 1982, the RO directed a letter to the veteran at 
27** [redacted]Street, that stated that since he had failed to 
report for examination, his claim was being denied.  The 
veteran was provided notice of his procedural and appellate 
rights in that letter.  There is no indication in the claims 
file that the letter was returned as undelivered.  

The next communication from the veteran came in May 1986 in 
the form of a claim for unrelated benefits.  

The next communication from the veteran pertinent to service 
connection for a psychiatric disorder was the current claim 
for entitlement to service connection for post-traumatic 
stress disorder.  It was received by VA from the veteran's 
service representative on January 19, 1999.  Based upon that 
claim, service connection for post-traumatic stress disorder 
was granted and assigned a 30 percent disability evaluation 
in an August 1999 decision.  

In March 2003, the veteran underwent VA psychiatric 
examination for the purpose of determining whether the 1981 
hospitalization represented the initial manifestation of his 
post-traumatic stress disorder.  The examination included a 
review of the veteran's claims file.  The examiner noted in 
the examination report that he could not find evidence in the 
1981 hospital summary that post-traumatic stress disorder 
symptoms were present.  The examiner noted, however, that 
there was no notation to indicate the absence of those 
symptoms at that time.  It was then noted in the report that 
multiple examiners since 1991 had taken histories indicating 
that post-traumatic stress disorder symptoms were present 
since the time of combat.  The examiner opined that it was at 
least as likely as not that the post-traumatic stress 
disorder symptoms began in or immediately after combat.  The 
examiner concluded that post-traumatic stress disorder 
symptoms would have been present prior to the November 1981 
hospitalization rather than that hospitalization being the 
initial manifestation of post-traumatic stress disorder.  

Analysis

The veteran and his service representative have asserted that 
service connection for post-traumatic stress disorder should 
be effective from an unspecified date in 1980 when the 
veteran was hospitalized by VA following a suicide attempt.  
They argue that given his condition, VA should have asserted 
a claim of service connection for post-traumatic stress 
disorder on his behalf.  

Regarding the veteran's specific argument, it is noted that 
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits and 
identifying the benefit sought may be considered an informal 
claim.  There has been discovered no medical records 
pertinent to a period of hospitalization in 1980 following a 
suicide attempt.  The Board notes, however, that the veteran 
was hospitalized by VA in November 1981 following a suicide 
attempt.  The Board finds as a matter of fact that this 
medical intervention was the likely hospitalization referred 
to by the veteran in his allegations.  The veteran's records 
of VA medical treatment for a psychiatric disorder in 
November 1981 may not, however, be accepted as an informal 
claim because it does not "identify the benefit sought" nor 
did it indicate an "intent to apply" for service connection.  
Regardless, it is noted that the veteran filed a claim for 
service connection for delayed stress disorder in 1981 soon 
after that November hospitalization.  Therefore, even if this 
hospitalization was a prior informal claim, the November 1981 
written claim had perfected it.  

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause the 
claim for an increased rating shall be denied, without review 
of the evidence of record.  See 38 C.F.R. § 3.655 (1981 and 
2002).  In addition, when requested information is not 
furnished within one year claims are considered abandoned.  
See 38 C.F.R. § 3.158 (1981 and 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden is upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  In dicta, the Court 
stated that in the normal course of events it was the burden 
of the veteran to keep VA apprised of his whereabouts, and 
that if he did not do so there was no burden on VA to turn up 
heaven and earth to find him before finding abandonment of a 
previously adjudicated benefit.  Id.  The Court has also held 
that the "duty to assist is not always a one-way street."  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The record reflects that following the veteran's claim for 
service connection in November 1981, he was scheduled that 
month for a VA examination pertinent to that claim but failed 
to attend that examination.  The record also indicates that 
the notice of that examination was sent to what was then 
thought to have been the veteran's last address of record, 
27** [redacted]Street.  

The Board notes further, however, that the RO then made an 
effort to update the veteran's address through the U.S. Post 
Office and did, in fact, obtain a new address, namely 26** * 
[redacted]Street.  Given this new information from the U.S. 
Post Office, and the information obtained from the occupants 
of 27** [redacted]Street, the Board finds that 26** * [redacted]
Street should have been designated by the RO as the veteran's 
then "last known address of record."  Unfortunately, 
despite this updated information, the RO continued to use 
27** [redacted]Street as the veteran's last known address.  

Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2002).

Given the fact that the RO failed to send the February 2002 
denial of the veteran's November 1981 claim for service 
connection for post-traumatic stress disorder to his last 
known address of record, 26** * [redacted]Street, but instead 
sent it to an address that had been discovered to be 
erroneous, 27** [redacted]Street, the Board finds that the 
veteran was never properly notified of the denial of his 
claim.  Moreover, it is found that the veteran's failure to 
report to the scheduled November 1981 VA examination was for 
good cause given the fact that notice of that examination had 
also been sent to the wrong address.  See 38 C.F.R. § 3.655 
(2002).  

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b).  

As noted above, following the administrative denial of his 
November 1981 claim of service connection for delayed stress 
disorder in February 1982, the veteran did not file a claim 
for service connection for post-traumatic stress disorder, 
until January 19, 1999.  Based upon that second claim, 
service connection for post-traumatic stress disorder was 
granted by the RO in an August 1999 decision and assigned a 
30 percent disability rating.  Essentially, however, the 
veteran had not been provided proper notice of the denial of 
his November 18, 1981, claim; that claim thus remained open.  
Consequently, in this appeal, the effective date for the 
grant of service connection for post-traumatic stress 
disorder must be the date of receipt of the claim (now found 
to be November 18, 1981) or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b).  

According to the well-reasoned medical opinion of the VA 
psychiatrist who had reviewed the veteran's records and 
examined the veteran in March 2003, the veteran's entitlement 
to service connection for post-traumatic stress disorder 
arose soon after combat, but certainly had existed at the 
time of his November 1981 hospitalization.  Consequently, 
since the date of receipt of the veteran's November 18, 1981 
claim was later than the date entitlement arose, the evidence 
supports the assignment of November 18, 1981, as the 
effective date for the grant of service connection for post-
traumatic stress disorder.  The preponderance of the 
foregoing evidence, however, is against the assignment of an 
effective date earlier than November 18, 1981.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b).  


ORDER

An effective date of November 18, 1981, but no earlier, for 
the grant of service connection for post-traumatic stress 
disorder is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

